             Case 3:21-cv-01644-MMC Document 54 Filed 04/13/21 Page 1 of 1




1
2
3
4
5                                    UNITED STATES DISTRICT COURT

6                                NORTHERN DISTRICT OF CALIFORNIA

7
     TWITTER, INC.,                                    Case No.: 3:21-cv-01644-MMC
8
                        Plaintiff,
                                                       [PROPOSED] ORDER
9    v.
10   KEN PAXTON, in his official capacity as
     Attorney General of Texas,
11
                       Defendant.
12
13         The Court, having considered the MOTION OF MARIA RUTENBURG FOR LEAVE TO FILE

14   AMICUS CURIAE BRIEF IN SUPPORT OF DEFENDANT, hereby GRANTS the leave requested.
15   AMICUS CURIAE MARIA RUTENBURG may now file her brief., no later than April 19, 2021.
16
17
           IT IS SO ORDERED.
18
19
20         DATED: ___________,
                   April 13    2021.               _____________________________
                                                   __ ____
                                                      __ ________________ __________
                                                   Honorable
                                                   Hono
                                                   Ho    rable Maxine M. Chesney
                                                      n ra
21                                                 United
                                                   U itt d States District
                                                            St t Di  t i t Court
                                                                           C t JJudge
                                                                                  d

22
23
24
25
26
27
                                                   1
28                                                                                  3:21-cv-01644-MMC
     [PROPOSED] ORDER GRANTING LEAVE TO FILE AMICUS CURIAE BRIEF
